Citation Nr: 1707926	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-30 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected lung cancer.

2.  Entitlement to service connection for a chronic respiratory disability, to include as secondary to service-connected lung cancer.


REPRESENTATION


Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1966 to January 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

These matters were initially before the Board in September 2014, when they were remanded for additional evidentiary development and consideration.  They now return for appellate review.

The April 2010 rating decision, in part, granted service connection for lung cancer and assigned a noncompensable initial rating, effective September 30, 2009, the date the Veteran's claim for service connection was received by VA, and denied entitlement to service connection for a chronic respiratory disability.  During the pendency of the claim, a September 2011 rating decision granted a 30 percent initial rating for lung cancer, effective September 30, 2009.  Because this higher initial evaluation does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

Additionally, a March 2011 rating decision found that entitlement to service connection for COPD, formerly evaluated as chronic respiratory disability, remained denied.

As recognized by the Board in the September 2014 remand, a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, a June 2011 rating decision granted entitlement to a TDIU effective September 30, 2009, the earliest date of award of service connection for any disability.  Thus, the issue of entitlement to a TDIU is not before the Board.

Finally, additional evidence in the form of private medical records were associated with the claims file in January 2015, subsequent to the most recent December 2014 supplemental statement of the case, issued for entitlement to a higher initial rating for lung cancer, and entitlement to service connection for a chronic respiratory disability.  The Veteran did not waive review of this evidence.  However, this evidence is duplicative of other evidence of record, namely that the Veteran had a history of lung cancer and related treatment.  Therefore, it is not necessary to remand these matters to the Agency of Original Jurisdiction (AOJ) for consideration of this evidence.  See 38 C.F.R. § 20.1304 (c) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the duty to assist, VA must obtain records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  The December 2014 supplemental statement of the case indicated VA treatment records from the VA Medical Center (VAMC) Charleston "were electronically reviewed on this date".  However, no additional medical records were added to the claims file before the Board.  Instead, the most recent VA medical treatment records, located in Virtual VA, are dated in January 2012 (excluding an October 2014 VA medical opinion).  Because the Board is not able to access VA treatment records unless they are associated with the record before the Board, a remand is required to ensure complete appellate review.  38 U.S.C.A. § 5103A (c) (West 2015); 38 C.F.R. § 3.159 (c)(2) (2016), Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

In addition, in November 2014, the Veteran submitted several VA Forms, 21-4142, Authorization to Disclose Information to VA, including for Dr. Istan Takacs, with an address for the Medical University of South Carolina.  Although other records for the Medical University of South Carolina have been obtained, records specifically from Dr. Istan Takacs were not obtained.  The record contains a December 2014 Report of Contact which indicates the records from Dr. Istan Takacs were forthcoming.  In any case, no further action was taken on the November 2014 authorization form specific to records from Dr. Istan Takacs.  The Board notes that the Veteran did not specify if such records are related to his respiratory or lung cancer claims. Nevertheless, the Board finds that the November 2014 authorization form specific to Dr. Istan Takacs indicates that the Veteran may have received additional relevant private treatment.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Therefore, on remand, the Veteran should be provided another opportunity to identify outstanding, relevant private treatment records and authorize their release to VA.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Charleston VAMC, since January 2012, including any records reviewed by the AOJ in the December 2014 supplemental statement of the case, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Provide the Veteran with VA Form, 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care pulmonary treatment providers to include Dr. Istan Takacs.  The letter accompanying the VA Form 21-4142 should inform the Veteran that he should provide the name, address, and approximate dates of treatment for specific private health care providers.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


